DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 7 in the reply filed on 9/14/22 is acknowledged.
Claims 3,6-8 are withdrawn from further consideration, as noted by applicant, pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KR 10-1552057 (see the foreign document and English translation as submitted by applicant).
Claim 1. KR10-1552057 discloses a thermal insulation structure, comprising: 
a thermal insulation unit (11,12) provided between a floor slab and a balcony slab (as noted in the English translation as submitted by applicant); 
an upper first tension rebar (22) and a lower first tension rebar (32) buried in the floor slab; 
an upper second tension rebar (22) and a lower second tension rebar (32) buried in the balcony slab; 
an upper connection tension rebar (21) passing through the thermal insulation unit and connecting respective opposite ends of the upper first tension rebar and the upper second tension rebar and a lower connection tension rebar (31) passing through the thermal insulation unit and connecting respective opposite ends of the lower first tension rebar and the lower second tension rebar (as seen in the figures and noted throughout the disclosure of the translation as submitted by applicant); 
shear rebars (41/48/44 in longitudinally adjacent members 11, see annotated figure below) spaced apart from each other in parallel in the thermal insulation unit and connecting the upper connection tension rebar and the lower connection tension rebar; and 
at least one auxiliary shear rebars (50) provided between the shear rebars and connecting the shear rebars.
Claim 2. The thermal insulation structure of claim 1, wherein the at least one auxiliary shear rebars includes at least two auxiliary shear rebars (where there is one on each side of member 10/11/12 and on the top and bottom as seen in figure 5a) horizontally connecting the shear rebars and vertically spaced apart from each other at a predetermined interval (where the upper and lower member 50 are vertically spaced).

    PNG
    media_image1.png
    562
    673
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635